DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 July 2022 has been entered.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 07 July 2022, have been considered.

Response to Arguments
Applicant's arguments filed 07 July 2022 have been fully considered but they are not persuasive.  Applicant argues the art of record fails to disclose “wherein a length of the second inkjet chip is equal to or greater than a width of a printing medium thereby constituting a page-width printing.”  However, the examiner respectfully disagrees.  See the office action below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1. Claims 1-3, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US 8,430,482) in view of Lebens et al. (US 6,521,513).
With respect to claim 1, Fang discloses a wafer structure, comprising: 
a chip substrate (Fig. 1, element 18) being a silicon substrate (Column 3, lines 1-7) and fabricated by a semiconductor process on a wafer (Fig. 1, element 50) of at least 12 inches (Fig. 1, element 50); and 
a plurality of inkjet chips (Fig. 1, elements n, n+1, n+2…) comprising at least one first inkjet chip (Fig. 1, element n) and at least one second inkjet chip (Fig. 1, element n+1) directly formed on the chip substrate by the semiconductor process, respectively, whereby the plurality of inkjet chips are diced (Column 4, lines 19-23) into the at least one first inkjet chip and the at least one second inkjet chip, to be implemented for inkjet printing. (Column 3, lines 7-13),
wherein a length of the second inkjet chip (Fig. 1, element n+1, i.e. left/right direction) is equal to or greater than a width of a printing medium thereby constituting a page-width printing (Column 1, line 26).
However, Fang fails to disclose a size of a printing swath of the at least one first inkjet chip is different from a size of a printing swath of the at least one second inkjet chip.
Lebens discloses silicon wafer configurations (Fig. 1, element 10) used to manufacture inkjet printheads (Column 1, lines 26-31 and  Column 2, lines 15-20) where a size of a printing swath of the at least one first inkjet chip (Fig. 1, element 20c) is different from a size of a printing swath of the at least one second inkjet chip (Fig. 1, element 20a or element 20b; Column 4, lines 44-59).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to use the inkjet printhead dice dimensions disclosed by Lebens for the inkjet chip layout on a wafer of Fang.  The motivation for doing so would have been “Another technical advantage includes the ability to singulate a semiconductor wafer arranged having different sizes and/or shapes of semiconductor dice included therein” (Column 3, lines 63-65).
The examiner notes to applicant that the limitations concerning how the chip substrate is manufactured are not seen to further limit the structure of the claim above or any subsequent claims and are not seen to distinguish the chip substrate in view of Fang and Lebens as applied above.
The examiner notes to applicant that “Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935)”, see MPEP 2115.  Additionally, the limitation(s) concerning the size of a printing medium to be printed on are not seen to further limit the structure of the claim above or any subsequent claims and are not seen to distinguish the chip substrate in view of Fang and Lebens as applied above.
With respect to claim 2, Fang in view of Lebens, as applied to claim 1 above disclose the chip substrate (Fang at Fig. 1, element 18) is fabricated by the semiconductor process (Fang at Column 3, lines 1-7) on a 12-inch wafer (Fang at Fig. 1, element 50; Column 4, lines 4-5).
With respect to claim 3, Fang in view of Lebens, as applied to claim 1 above disclose the first inkjet chip substrate (Fang at Fig. 1, element 18) is fabricated by the semiconductor process (Fang at Column 3, lines 1-7) on a 16-inch wafer (Fang at Fig. 1, element 50; Column 4, lines 4-5).
With respect to claim 16, Fang in view of Lebens, as applied to claim 1 above disclose the wafer structure (Fang at Fig. 1, element 50), wherein the inkjet chip (Fang at Fig. 1, element n) has the printing swath equal to or more than at least 0.25 inches (Fang at Column 4, lines 4-10), and the first inkjet chip has a width ranging from at least 0.5 mm to 10 mm (Fang at Column 4, lines 4-10).
With respect to claim 17, Fang in view of Lebens, as applied to claim 1 above disclose the second inkjet chip (Fang at Fig. 1, element n+1) has a width ranging from at least 0.5 mm to 10 mm (Fang at Column 4, lines 4-10).
2. Claims 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US 8,430,482) in view of Lebens et al. (US 6,521,513), as applied to claim 1 above, and further in view of Anderson et al. (US 6,902,256).
With respect to claims 4-15, Fang discloses each of the first inkjet chip (Fig. 1, element n) and the second inkjet chip (Fig. 1, element n+1) comprises: a plurality of ink-drop generators (Fig. 1, array of element 15) produced by the semiconductor process (Column 3, lines 1-7) and formed on the chip substrate (Fig. 1, element 18), wherein each of the ink-drop generators comprises a resistance heating layer (Column 3, lines 29-30), an ink-supply chamber (Fig. 1, element 7) and a nozzle (Column 3, lines 33-35).
However, with respect to claims 4-15, Fang fails to disclose the details of well-known micro fluid ejection chips that are used in the inkjet printing art (Column 1, lines 18-26 and Column 3, lines 28-38).
With respect to claim 4, Anderson discloses the inkjet chip (Fig. 2, element 20) comprises: a plurality of ink-drop generators (Column 1, lines 13-18) produced by the semiconductor process (Fig. 15) and formed on the chip substrate (Fig. 12, element 72), wherein each of the ink-drop generators comprises a thermal-barrier layer (Fig. 12, element 74), a resistance heating layer (Fig. 12, element 154), a conductive layer (Fig. 12, element 78), a protective layer (Fig. 12, element 146), a barrier layer (Fig. 12, element 64), an ink-supply chamber (Fig. 12, element 110) and a nozzle (Fig. 12, element 52).
With respect to claim 5, Anderson discloses the thermal-barrier layer (Fig. 12, element 74) is formed on the chip substrate (Fig. 12, element 72), the resistance heating layer (Fig. 12, element 154) is formed on the thermal-barrier layer, the conductive layer (Fig. 12, element 78) and a part of the protective layer (Fig. 12, element 146) are formed on the resistance heating layer, a rest part of the protective layer is formed on the conductive layer (Fig. 12, element 78), the barrier layer (Fig. 12, element 64) is formed on the protective layer (Fig. 12, element 74), and the ink-supply chamber (Fig. 12, element 110) and the nozzle (Fig. 12, element 52) are integrally formed in the barrier layer (Fig. 12, element 64), wherein the ink-supply chamber has a bottom in communication with the protective layer, and a top in communication with the nozzle (Column 15, lines 48-60).
With respect to claim 6, Anderson discloses the inkjet chip comprises at least one ink-supply channel (Fig. 13, element 108) and a plurality of manifolds (Fig. 13, elements 114, 116) fabricated by the semiconductor process, wherein the ink-supply channel provides ink, and the ink-supply channel is in communication with the plurality of the manifolds, wherein the plurality of manifolds are in communication with each of the ink-supply chambers of the ink-drop generators (Column 15, lines 48-60).
With respect to claim 7, Anderson discloses the conductive layer (Fig. 12, element 78) is connected to a conductor (Fig. 17; Column 17, lines 51-59) fabricated by the semiconductor process of equal to or less than 90 nanometers (Column 18, lines 62-65, i.e. about a 100 angstroms) to form an inkjet control circuit (Fig. 17).
The examiner notes to applicant that the limitations concerning how the wafer structure is manufactured are not seen to further limit the structure of the claim above or any subsequent claims and are not seen to distinguish the wafer structure of Fang in view of Anderson as applied above.  Furthermore, it is well known in the ink jet printing art to have chips with internal layers less than 90 nanometers.
With respect to claim 8, Anderson discloses the conductive layer (Fig. 12, element 78) is connected to a conductor (Fig. 17; Column 17, lines 51-59) fabricated by the semiconductor process of 2 nanometers to 90 nanometers (Column 18, lines 62-67) to form the inkjet control circuit (Fig. 17).
With respect to claim 9, Anderson discloses the conductive layer (Fig. 12, element 78) is connected to a conductor (Fig. 17; Column 17, lines 51-59), and the conductor is a gate of a metal oxide semiconductor field effect transistor (Column 19, lines 1-19).
With respect to claim 10, Anderson discloses the conductive layer (Fig. 12, element 78) is connected to a conductor (Fig. 17; Column 17, lines 51-59), and the conductor is a gate of a complementary metal oxide semiconductor (Fig. 17; Column 19, lines 1-19).
With respect to claim 11, Anderson discloses the conductive layer (Fig. 12, element 78) is connected to a conductor (Fig. 17; Column 17, lines 51-59), and the conductor is a gate of an N-type metal oxide semiconductor (Fig. 17; Column 19, lines 1-19).
With respect to claim 12, Anderson discloses the number of the at least one ink-supply channel (Fang at Fig. 1, array of element 7) is one to six (Fang at Column 3, lines 37-38, i.e. plurality of ink colors).
With respect to claim 13, Anderson discloses the number of the at least one ink-supply channel is one (Fang at Fig. 1, array of element 7), thereby providing monochrome ink (Fang at Column 3, lines 37-38, i.e. one of the plurality of ink colors).
With respect to claim 14, Anderson discloses the number of the at least one ink-supply channel is four (Fang at Fig. 1, array of element 7), thereby providing four-color ink of cyan, magenta, yellow and black, respectively (Fang at Column 3, lines 37-38, i.e. plurality of ink colors).
With respect to claim 15, Anderson discloses the number of the at least one ink-supply channel is six (Fang at Fig. 1, array of element 7), thereby providing six-color ink of black, cyan, magenta, yellow, light cyan and light magenta, respectively (Fang at Column 3, lines 37-38, i.e. plurality of ink colors).
At the time of the invention, it would have been obvious to use the heater chip constructions of Anderson in the ejection chips of Fang.  The motivation for doing so would have been “improved configuration for an ink jet printhead that prints faster and is more reliable and energy efficient than prior art printheads” (Column 1, lines 5-10).
3. Claims 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US 8,430,482) in view of Lebens et al. (US 6,521,513), as applied to claim 1 above, and further in view of Tobita et al. (US 7,090,340).
With respect to claims 18-22, Fang discloses the wafer structure (Fig. 1, element 50; Column 4, lines 4-5, i.e. wafer diameter 4-18 inches), wherein the inkjet chip (Fig. 1, element n) has a printing swaths (Column 4, lines 4-10, i.e. length), and the inkjet chip has a width ranging from at least 0.5 mm to 10 mm (Column 4, lines 4-10).
However, with respect to claims 18-22, Fang fails to disclose large printing swaths of an inkjet chip (Column 3, lines 16-21, i.e. length of 2 chips on an 18 inch wafer).
With respect to claim 18, Tobita discloses the second inkjet chip has the printing swath equal to or greater than 1.5 inches (Column 6, line 35-expression (1), i.e. solve for desired Np for greater than 1.5 inches at a given inclination angle and print density and/or Column 6, line 44- expression (2), i.e. set desired Hw and/or Mp).
With respect to claim 19, Tobita discloses the printing swath of the second inkjet chip (Fig. 8, another one of element 16) is 8.3 inches (Column 6, line 35-expression (1), i.e. solve for desired Np for 8.3 inches at a given inclination angle and print density and/or Column 6, line 44- expression (2), i.e. set desired Hw and/or Mp), and the extent of the page-width printing is 8.3 inches corresponding to the width of the printing medium when the second inkjet chip prints thereon (Fang at Column 3, lines 21-27, i.e. printers).
With respect to claim 20, Tobita discloses the printing swath of the second inkjet chip (Fig. 8, another one of element 16) is 11.7 inches (Column 6, line 35-expression (1), i.e. solve for desired Np for 11.7 inches at a given inclination angle and print density and/or Column 6, line 44- expression (2), i.e. set desired Hw and/or Mp), and the extent of the page-width printing is 11.7 inches corresponding to the width of the printing medium when the second inkjet chip prints thereon (Fang at Column 3, lines 21-27, i.e. printers).
With respect to claim 21, Tobita discloses the second inkjet chip (Fig. 8, another one of element 16) has the printing swath ranging from at least 1.5 inches to 12 inches (Fang at Column 4, lines 4-10), and the extent of the page-width printing is at least 1.5 inches to 12 inches (Fang at Column 4, lines 4-10) corresponding to the width of the printing medium when the second inkjet chip prints thereon (Fang at Column 3, lines 21-27, i.e. printers).
With respect to claim 22, Tobita discloses the printing swath of the second inkjet chip is equal to or greater than 12 inches (Column 6, line 35-expression (1), i.e. solve for desired Np equal to or greater than 12 inches at a given inclination angle and print density and/or Column 6, line 44- expression (2), i.e. set desired Hw and/or Mp), and the extent of the page-width printing is equal to or greater than 12 inches corresponding to the width of the printing medium when the second inkjet chip prints thereon (Fang at Column 3, lines 21-27, i.e. printers).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to use the nozzle packing expression and/or the chip packing expression disclosed by Tobita for the inkjet chip swath of Fang.  The motivation for doing so would have been “More specifically, it is another object of the invention to provide an inkjet recording head and an inkjet recording apparatus using the inkjet recording head having a structure in which a plurality of nozzles are packaged in an ink chamber efficiently, with the excellent operability of assembling” (Column 2, lines 37-42).



Conclusion
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810. The examiner can normally be reached M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        07/13/2022